                Case 3:19-cr-00658-JD Document 30
                                               31 Filed 07/29/20
                                                        08/04/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR-19-00658 JD
                                                       )
14           Plaintiff,                                )   STIPULATION AND REQUEST TO CONVERT
                                                       )   AUGUST 12, 2020 PRETRIAL CONFERENCE TO
15      v.                                             )   STATUS CONFERENCE AND VACATE
                                                       )   PRETRIAL CONFERENCE STATEMENT FILING
16   SATTAR QURAISH,                                   )   REQUIREMENT AND ORDER
                                                       )
17           Defendant.                                )
                                                       )
18

19
             The parties hereby stipulate and jointly request that the Court convert the Pretrial Conference in
20
     the above-captioned case, currently set for August 12, 2020 (with Pretrial Conference Statement and
21
     disclosure deadlines of August 5, 2020 pursuant to Criminal Local Rule 17.1), to a Status Conference
22
     via Zoom, and vacate the current Pretrial Conference deadlines requiring filings and disclosures due on
23
     August 5, 2020. For the reasons discussed below, the parties submit there is good cause for the joint
24
     request.
25
             First, the parties understand that pursuant to General Order 72-5, the Court has vacated all
26
     criminal jury trials through September 30, 2020, including the trial in the above-captioned case, which
27
   STIPULATION AND REQUEST TO CONVERT AUGUST 12, 2020 PRETRIAL CONFERENCE TO
28 STATUS CONFERENCE AND VACATE PRETRIAL CONFERENCE STATEMENT FILING
   REQUIREMENT AND ORDER

     Case No. CR-19-00658 JD                                                                     v. 7/10/2018
                Case 3:19-cr-00658-JD Document 30
                                               31 Filed 07/29/20
                                                        08/04/20 Page 2 of 3




 1 was set for September 8, 2020. Defense counsel anticipates electing to proceed by jury trial. Given the

 2 uncertainty regarding the next available criminal jury trial slot, the parties anticipate that intervening

 3 events between the currently scheduled Pretrial Conference and the date ultimately selected for the new

 4 jury trial may render moot disclosures, stipulations, witness lists, and pre-trial briefing and motion

 5 practice due next week and necessitate additional pre-trial filings closer in time to the new trial date.

 6          Second, the government anticipates filing a superseding indictment alleging additional charges

 7 against Mr. Quraish. The government anticipates producing further discovery. Likewise, the

 8 information, disclosures, and pre-trial briefing and motion practice currently due on August 5, 2020 are

 9 likely subject to revision, amendment and subsequent re-filing. For example, the government’s expert

10 disclosures (and defense expert disclosures or motion practice in response), to the extent based on the

11 instant indictment, will necessarily require further revision based on the superseding indictment. Thus,

12 the Pretrial Conference Statement and attendant filing requirements are likely to be rendered moot and

13 necessitate additional filings and further court review at a later date.

14          Accordingly, the parties stipulate that further trial preparation for both parties and judicial

15 economy would be served by converting the August 12, 2020 Pretrial Conference to a Status Conference

16 and vacating the Pretrial Conference Statement filing and disclosure deadlines currently due on August

17 5, 2020, in light of the vacated September 8, 2020 trial. The parties therefore jointly make the above

18 request.

19          The undersigned Assistant United States Attorney certifies that he has obtained approval from

20 counsel for the defendant to file this stipulation and proposed order.

21

22          IT IS SO STIPULATED.

23 DATED: 7/29/2020                                                 /s/                  ___
                                                           Christoffer Lee
24                                                         Assistant United States Attorney

25
     DATED: 7/29/2020                                               /s/                 ___
26                                                         Elizabeth Falk
                                                           Counsel for Defendant Sattar Quraish
27
   STIPULATION AND REQUEST TO CONVERT AUGUST 12, 2020 PRETRIAL CONFERENCE TO
28 STATUS CONFERENCE AND VACATE PRETRIAL CONFERENCE STATEMENT FILING
   REQUIREMENT AND [PROPOSED] ORDER

     Case No. CR-19-00658 JD                                                                       v. 7/10/2018
               Case 3:19-cr-00658-JD Document 30
                                              31 Filed 07/29/20
                                                       08/04/20 Page 3 of 3




 1                                                  ORDER

 2         Based upon the facts set forth in the stipulation of the parties and their joint request, the Court

 3 converts the Pretrial Conference previously scheduled for August 12, 2020 at 10:30 a.m. to a Status

 4 Conference to be held via Zoom at the same date and time. The Court vacates the Pretrial Conference

 5 Statement filing and disclosure requirements currently due on August 5, 2020 given the conversion of

 6 the Pretrial Conference to a Status Conference.

 7

 8         IT IS SO ORDERED.

 9

10 DATED: August 4, 2020                                          ___________________________
                                                                             ____________
                                                                  Hon. Jamess Donato
11                                                                United States
                                                                             es District Judge
                                                                                         Jud

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   STIPULATION AND REQUEST TO CONVERT AUGUST 12, 2020 PRETRIAL CONFERENCE TO
28 STATUS CONFERENCE AND VACATE PRETRIAL CONFERENCE STATEMENT FILING
   REQUIREMENT AND [PROPOSED] ORDER

     Case No. CR-19-00658 JD                                                                      v. 7/10/2018
